Citation Nr: 0843741	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for disability of the left knee.

2.  Entitlement to a separate compensable initial evaluation 
for disability of the left knee.

3.  Entitlement to more than an initial evaluation of 10 
percent for disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 until her 
retirement in October 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that assigned initial noncompensable 
ratings for the veteran's service-connected right and left 
knee disabilities.  Thereafter, a 10 percent rating was 
assigned for each disability.  In July 2005, the RO granted 
two separate ratings for the left knee based upon limited 
extension and flexion.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the claims 
files.

In March 2006, the Board remanded the claims for additional 
development.  The case has been returned to the Board for 
decision.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
with extension not limited to more than 10 degrees; flexion 
is not limited to less than 60 degrees, and neither locking, 
lateral instability nor recurrent subluxation of the knee is 
shown.



2.  The veteran's right knee disability is manifested by pain 
on motion; extension is not limited to more than 5 degrees; 
flexion is not limited to less than 60 degrees; and neither 
locking, lateral instability nor recurrent subluxation of the 
knee is shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Codes 5258, 5261 (2008).

2.  The criteria for a separate compensable disability rating 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.14, 4.71a, 
Diagnostic Codes 5257, 5259, 5260 (2008).

3.  The criteria for more than a disability rating of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Code 5257, 5258, 5259, 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher initial disability ratings for 
her knee disabilities.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided fully-
compliant VCAA notice by letters mailed in June 2003 and July 
2006.  Although full notice was not provided until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

The Board further notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

Service connection was granted for right and left knee 
disabilities in the March 2003 rating decision on appeal.  
They have been rated according to limitation of motion, with 
the left knee rated according to both flexion and extension, 
at 0 and 10 percent respectively, and the right knee rated 10 
percent disabling based on limitation of motion of flexion.  
As explained below, the Board has determined that more than a 
10 percent and noncompensable rating for the left knee and 
more than a single 10 percent rating for the right knee is 
warranted.

The record is replete with reference to effusion and crepitus 
of the knees but fails to reflect manifestations which would 
support an increased rating under the schedule.  VA X-rays 
and MRI's show mild degenerative arthritis of the knees.  VA 
examination conducted in November 2003 revealed a history of 
arthroscopies of the knees and injury in service.  She was 
absent 10 degrees of extension in the left knee but otherwise 
had full range of motion and no instability.  MRI of the 
right knee in March 2004 showed no significant chondromalacia 
and a surgical defect of the medial meniscus with intact 
ligaments.  VA examination at that time disclosed left knee 
range of motion from 0 to 90 degrees passive and 5 to 90 
degrees active.  The right knee range of motion was 0 to 70 
degrees passive and 5 to 70 degrees active.  Both knees had 
large effusion but were stable to varus, valgus, anterior and 
posterior stress.  The examiner opined that the veteran had 
osteoarthritis in her knees confirmed by the MRI.  VA 
examination in May 2004 disclosed that range of motion was 0 
to 100 degrees on the left and 0 to 110 degrees on the right.  
There was no instability.  

Treatment records dated in 2005 and 2006 reflect that the 
veteran had steroidal injections for her knees.  In a June 
2005 orthopedic visit, the examiner stated that he did not 
feel she was symptomatic enough at that time for an 
injection.  

The veteran was afforded an additional VA orthopedic 
evaluation in June 2008.  The examiner reviewed the entire 
claims folder.  It was noted that the knees had no 
instability.  She denied locking episodes.  Range of motion 
of the right knee was extension to -5 degrees and flexion to 
80 degrees.  Extension of the left knee was to -10 degrees 
and flexion was to 70 degrees.  There was no ankylosis.  X-
rays showed only patellar spurring.  Right knee MRI showed 
minor degenerative changes without obvious tear or internal 
derangement.  

In sum, the evidence does not reflect any range of motion, 
episode of subluxation or instability that would warrant an 
increased rating or a separate compensable rating in addition 
to the assigned ratings.  

The veteran's primary complaints throughout the period on 
appeal have been pain, effusion, crepitus, and weakness.  
There has been a report of diminished function with fatigue.  

The right knee disability does not warrant a separate 
compensable rating for limitation of extension or more than a 
10 percent rating for limitation of flexion, as reflected in 
the aforementioned examination reports.  

The Board has also considered the DeLuca factors set out 
above.  During the most recent VA examination, some fatigue, 
pain and lack of endurance were noted.  Although the veteran 
complained of pain, the objective testing showed no 
additional limitation of motion has been fairly consistent 
and reflect that any fatigue, weakness, or lack of endurance 
would not result in disability warranting an increased 
rating.  She manages to perform her daily activities and 
although she has had to change jobs she now has a desk job 
which she indicated she can perform with her knee problems.  

The Board has considered whether increased ratings are 
warranted for either knee on any other schedular basis, but 
has found none.

In particular, the Board notes that a separate rating is not 
warranted under Diagnostic Code 5258 on the basis of frequent 
episodes of locking, pain, and effusion into the joint.  In 
this regard, the Board notes no true locking has been 
reported.  

Diagnostic Code 5259 applies to semilunar cartilage and 
allows for a 10 percent rating.  The impairment contemplated 
by this diagnostic code is not separate and distinct from 
that contemplated by Diagnostic Codes 5003, 5010, 5260, and 
5261.  Therefore, a separate 10 percent rating for either 
knee under Diagnostic Code 5259 is precluded by 38 C.F.R. § 
4.14.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted a rating higher than those assigned.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for her knee disabilities and that 
the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for chondromalacia of the left knee is denied.

Entitlement to a separate compensable initial evaluation for 
chondromalacia of the left knee is denied.

Entitlement to more than an initial evaluation of 10 percent 
for residuals of a right knee injury, with chondromalacia is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


